                                                                              FILED IN CLERK'S OFFICE
                                                                                U.S.D.C. - Gainesville

                                                                                   JAN 3 0 2019
                                                                             JAM        HATTEN, Clerk
                                                                             By:
                                                                                            Deputy Clerk
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                  GAINESVILLE DIVISION

             UNITED STATES OF AMERICA                :

                   v.                                      CRIMINAL ACTION NO.
                                                           2:17-CR-37-RWS-JCF
             TERRYL SEESE,

                          Defendant.

                                                 ORDER

                   This matter is before the Court on the Report and Recommendation of

             Magistrate Judge J. Clay Fuller [Doc. No. 35].

                   In reviewing a Report and Recommendation, the district court "shall make

             a de novo determination of those portions of the report or specified proposed

             findings or recommendations to which objection is made." 28 U.S.C. § 636(b)(1).

             "Parties filing objections to a magistrate's report and recommendation must

             specifically identify those findings objected to, Frivolous, conclusive, or general

             objections need not be considered by the district court." United States v. Schultz,

             565 F.3d 1353, 1361 (11th Cir. 2009) (quoting Marsden v. Moore, 847 F.2d 1536,

             1548 (11th Cir. 1988)) (internal quotation marks omitted). Absent objection, the

             district judge "may accept, reject, or modify, in whole or in part, the findings and

             recommendations made by the magistrate [judge]," 28 U.S.C. § 636(b)(1), and


AO 72A
(Rev.8/82)
             "need only satisfy itself that there is no clear error on the face of the record" in

             order to accept the recommendation, Fed. R. Civ. P. 72, advisory committee note,

             1983 Edition, Subdivision (b). In accordance with 28 U.S.C. § 636(b)(1) and Rule

             72 of the Federal Rules of Civil Procedure, the Court has conducted a de novo

             review of those portions of the R&R to which Defendant objects and has reviewed

             the remainder of the R&R for plain error. See United States v. Slay, 714 F.2d

             1093, 1095 (11th Cir. 1983).

                   Here, Defendant objects to the finding that law enforcement's entry into the

             resort was justified because they were either allowed in by someone who had the

             authority or by someone who had the apparent authority to permit them access.

             The officers reasonably believed that the person had common authority over the

             premises, and even if that was not the case, the officers reasonably believed that

             the person had at least apparent authority to allow them to enter. That person

             voluntarily consented to their entry. As a result, the initial warrantless entry onto

             the resort property did not violate the Fourth Amendment.

                   Defendant also objects to the finding that the officers' entry into his

             property was justified under the "open fields" doctrine. The Court finds that the

             R&R appropriately considered Dunn and applied the open fields doctrine. Thus,

                                                      2


AO 72A
(Rev.8/82)
             the officers' discovery of the hunting blind did not violate the Fourth Amendment

             because it occurred beyond the curtilage of Defendant's home.

                   For the reasons discussed above, Defendant's objections [Doc. No. 38] are

             OVERRULED, and the R&R is adopted as the opinion and order of this Court.

             As such, Defendant's Motions [Doc. Nos. 15 and 17] are DENIED.

                   SO ORDERED this 30 day of January, 2019.




                                                   United States District J dge




                                                     3


AO 72A
(Rev.8/82)
